IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                          NOS. AP-76,508, AP-76,509 & AP-76,510



                     EX PARTE DENNIS RAY PEELER, Applicant



        ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. W97-51675-P(A), W97-51674-P(A) & W97-47097-P(A) IN THE 203 RD
        JUDICIAL DISTRICT COURT FROM DALLAS COUNTY



       Per curiam.

                                         OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant entered open pleas of guilty

to three charges of aggravated robbery, and was sentenced to sixty years’ imprisonment. He did not

appeal his convictions.

       Applicant contends that his pleas were involuntary because they were entered pursuant to

assurances from the prosecutor that he would argue for no more than thirty-year sentences. Defense

counsel communicated these assurances to Applicant, and advised him that the trial court would give
                                                                                                    2

weight to the prosecutor’s recommendation. However, after Applicant had entered his pleas of

guilty, the prosecutor argued for life sentences. Applicant was not permitted to withdraw his pleas.

       Trial counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

determined that although Applicant knew that the trial court could sentence him anywhere within

the sentencing range, his plea was induced by the assurance that the prosecutor would argue for no

more than thirty year sentences, and that such argument would carry weight with the trial court.

Applicant is entitled to relief. Bass v. State, 576 S.W.2d 400, 400-401 (Tex. Crim. App. 1979),

citing Santobello v. New York, 404 U.S. 257, 262, 92 S. Ct. 495, 499, 30 L. Ed. 2d 427 (1971).

       Relief is granted. The judgment in Cause Nos. W97-51675-P(A), W97-51674-P(A) and

W97-47097-P(A) in the 203rd Judicial District Court of Dallas County are set aside, and Applicant

is remanded to the custody of the sheriff of Dallas County to answer the charges as set out in the

indictments.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 2, 2011
Do Not Publish